Opinion filed June 4, 2009




                                             In The


   Eleventh Court of Appeals
                                         ____________

                                    No. 11-09-00116-CV
                                        __________

                               IN RE EDDIE EDINGTON


                                Original Mandamus Proceeding


                             MEMORANDUM OPINION
       Eddie Edington has filed in this court a motion to dismiss his petition for writ of mandamus.
The motion is granted, and the petition for writ of mandamus is dismissed.


                                                             PER CURIAM


June 4, 2009
Panel consists of: Wright, C.J.,
McCall, J., and Strange, J.